Exhibit 10.2
December 21, 2010
Mark A. Wilhelm
Safety National Casualty Corporation
1832 Schuetz Road
St. Louis, Missouri 63146

Re:     Second Amendment to Stock Option Award Agreement

Dear Mark:
     This will confirm that, pursuant to action taken on the date hereof by the
Compensation Committee (the “Committee”) of the Board of Directors of Delphi
Financial Group, Inc. (“Delphi”), the Stock Option Award Agreement dated
February 21, 2008, as amended by the Amendment thereto dated December 19, 2008
(the “Award Agreement”), pursuant to which you were granted options to purchase
up to 225,000 shares of Delphi’s Class A Common Stock pursuant to Delphi’s 2003
Employee Long-Term Incentive and Share Award Plan (the “Plan”), has been further
amended as provided herein. Capitalized terms used but not defined herein shall
have the respective meanings set forth in the Award Agreement.
          Specifically, the first paragraph of the Special Adjustment Provisions
contained in Exhibit A to the Award Agreement, which relates to the calculation
of investment income for purposes of determining Pre-Tax Operating Income, has
been deleted in its entirety and replaced with the following:
“Investment income: In lieu of actual investment income, for each of the 2008,
2009, 2010, 2011 and 2012 years, investment income shall be based on the average
amount of Investable Assets (as defined below) for such year, which shall be
calculated as (a) one-half of the sum of the beginning-of-year and end-of-year
Investable Assets balances, in both cases as adjusted pursuant to the following
two paragraphs, multiplied by (b) the crediting rate of 6.38% per annum.
“Investable Assets” shall include cash, investments, other investable balances
(which shall be deemed to include real estate held for investment purposes) and
balances due from affiliates, and fixed maturity investments will be included at
amortized cost to

 



--------------------------------------------------------------------------------



 



Mark A. Wilhelm
December 21, 2010
Page 2
eliminate any effects of classification for SFAS 115 purposes. The average
amount of Investable Assets, as so determined, will be (1) increased or
decreased, as applicable, to eliminate the effect of any Excluded Item (other
than any such item involving a realized investment gain or loss), (2) increased
(decreased) by the amount of dividends in excess of (lesser than) $2,000,000,
(3) decreased by the amount of the consideration paid (regardless of the form
thereof) in connection with the acquisition of any Acquired Entity as described
above and (4) decreased for any capital contributed by Delphi. For the avoidance
of doubt, the adjustments for which the preceding sentence provides shall apply
with respect to the year in which the applicable event giving rise to the
adjustment occurs and shall also be applied in subsequent years so as to reflect
the continuing effects of such event.
For each year, the end-of-year Investable Assets balance shall be (i) decreased
by the amount of any realized investment gains recognized during such year, net
of any current federal income tax expenses resulting from the recognition of
such gains, and (ii) increased by the amount of any realized investment losses
recognized during such year, net of any current federal income tax benefits
resulting from the recognition of such losses. All determinations and
calculations regarding tax expenses and benefits pursuant to the preceding
sentence shall be made by Delphi.
For each year (other than the 2008 year), the beginning-of-year Investable
Assets balance for such year shall be deemed to be equal to the end-of-year
Investable Assets balance for the preceding year, taking into account any
adjustments thereto made pursuant to the preceding paragraph.”
Except as provided above, the Award Agreement shall remain in full force and
effect according to its terms.
If you are in agreement with and consent to the terms and conditions of this
Second Amendment, please confirm such agreement and consent by executing both
counterparts of

 



--------------------------------------------------------------------------------



 



Mark A. Wilhelm
December 21, 2010
Page 3
this Second Amendment and returning one fully executed counterpart to me. The
other counterpart should be retained for your files.
Very truly yours,
/s/ Chad W. Coulter
 
Chad W. Coulter
Senior Vice President, Secretary
and General Counsel
Agreed to and consented:
/s/ Mark A. Wilhelm                                                            
Mark A. Wilhelm

 